DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "ratio (R)" in claim 23 is a relative term which renders the claim indefinite.  The term "ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is not clear from claim 23 and/or the dependent claims, whether the ratio R is a ratio of volume or weight or of another parameter and/or unit mixture for the first material and the second material.  Claims 24-32 depend on claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 32, 33, 35 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakakura et al., JP H10208971 (Applicant cited with machine translation).
Regarding claim 21, Nakakura teaches a ceramic multi-layer component (laminated ceramic capacitor; see figures 1-4 and paragraph 0010), comprising a stack with ceramic layers 1  and electrode layers 2 arranged between them,
wherein the ceramic layers 1 and the electrode layers 2 are arranged above one another along a stacking direction (see figure 1),
wherein at least one first electrode layer 2 extends along a main extension direction (see figure 3) from a first end region (left side) to a second end region (right side) of the first electrode layer 2,
wherein the at least one first electrode layer has a current-carrying capacity that decreases along the main extension direction (Nakakura teaches the lateral extend of the electrode changes in the direction of main extend (see claim 1 and figures 2-4), this necessarily leading to a reduction in the current-carrying capacity since the material or the electrode layers does not change.).
Regarding claims 32, 33 and 35, Nakakura teaches the at least one first electrode layer 2 (see figure 3) having a center of mass that is located closer to the first end region (left side) than 
Regarding claim 38, Nakakura teaches the stack having outer surfaces which delimit the stack in directions perpendicular in relation to the stacking direction, wherein the at least first electrode layer, by way of the first end region, adjoins a first outer surface and therein a first outer electrode is arranged on the first outer surface and makes electrical contact with the at least one first electrode layer (see figures 2-4). 
 Regarding claim 39, Nakakura teaches the component, wherein at least one second electrode layer 2 (see figure 4) extends along a main extension (from right to left) from a first end region to a second region of the second electrode,
wherein a second outer electrode 3 (figure 4) that contacts the at least one second electrode layer 2 electrically arranged at a second outer syrface that is different from the first outer surface,
wherein the at least one second electrode layer 2 adjoins the first end region at the second outer surface (right side) and
wherein the at least one second electrode layer and the at least one first electrode layer are of the same design (see figures 3 and 4). 
Regarding claim 40, Nakakura teaches a method for producing a ceramic multilayer component (laminated ceramic capacitor; see figures 1-4 and paragraph 0010), in which method the electrode layer is produced by means of multilayer screen printing (screen printing multilayer; see paragraph 0011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakura in view of Koga et al., US Pub. 2010/0091429.
Nakakura teaches the claimed invention except for the width of an electrode layer having a stepwise shape.
Koga teaches a multilayer component (see figure 4 and paragraphs 0066, 0067 and 0080) having an internal electrode 3 (specifically portion 3b) having a stepwise shape (may take on different shapes), wherein the stepwise shape prevents field strength between the internal electrode 3 and conductive connection 17 (for mounting on a substrate).   
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Koga witih Nakakura, since the step-shape electrode taught by Koga reduces the field strength between the internal electrode and the conductive connection (for mounting purposes).
Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakura in view of Togashhi et al., US Pub. 2010/0079925.

Togashi teaches a multilayer component having inner electrodes 12 (see figure 2 and claim 2) with more openings 26A (looking from end 24A to 22A; see figure 2) for the purpose of reducing parasitic capacitance (paragraph 0096).
It would have been obvious to one skill in the art before the effective filing date of the current invention to have combined the teachings of Togashi with Nakakura, since the electrode layer taught by Togashi is used to control parasitic capacitance of the multilayer component.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, prior art of record do not teach or suggest at least one first electrode layer having a specific electrical conductivity that decrease along the main extension direction.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 23, prior art of record do not teach or suggest an electric layer which includes a mixture of at least one first material with a first specific electrical conductivity and a second material with a second specific electrical conductivity, which is lower than the first electrical conductivity, and decreases the ratio of the first material to the second material in the direction of the main extension.  Claims 24-31 depend on claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al., Shirasu et al., Cichanowski, Lee et al., Kim et al., Sugimoto et al., and Nakamura et al., teach ceramic component devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/KYUNG S LEE/Primary Examiner, Art Unit 2833